RENDERED: SEPfEMBER 28, 2017
                                                         . TO BE PUBLISHED

                $Suprttttt Qtnurf ·nf ~tnfut.ku
                               2017-SC-000297-KB


 KENTUCKY BAR ASSOCIATION                                                  MOVANT .



 V.                            IN SUPREME COURT



 ALAN RICHARD STEWART                                                RESPONDENT.



                              OPINION AND ORDER

       On April 26; 2017, the Wisconsin Supreme Court suspended Alan

 Richard Stewart for nine months.I Thereafter, the KBA filed a petition with

 this Court asking that we impose reciprocal discipline pursuant to SCR

. 3.435(4). We ordered Stewart to show cause why we, should not impose su~h

·discipline and he failed to respond. Because Stewart failed to show cause as to

why we should not impose reciprocal discipline, this Court hereby suspends·

· him from. the practice of law for nine months, as consistent with the order of

the Wisconsin Supreme Court.




      1 Stewart was admitted 'to the practice of law in the Commonwealth of Kentucky
on May 21, 1993. His bar roster addi"ess is 46 Brentwood Lane, Appleton, Wisconsin,
54915, and his KBA number is 84734.                                           ·
                                  I. BACKGROUND
       Stewart represented clients in tyvo separate patent applications. The

clients paid Stewart advanced fees, for a combined amount in excess of

$12,000, but Stewart failed to draft the applications or perform any other

meaningful work. Stewart did no! respond'to his clients' attempts to contact

him and he failed to keep them reasonably informed about the status of their

cases. Stewart did not refund the fees his clients had advanced to him, and

did not return his clients product sample and papers even after the clients

requested their return. · Stewart failed to respond to the ensuing bar

complaints or to additional requests for information.

      The Wisconsin Supreme Court order indicates that Stewart admitted to

violating Wisconsin's equivalent of Kentucky's SCR 3.130-1.3 for failing to act

with reasonable diligence and promptness in representing his clients; -1.4(a)(3)

and (4) for failing to keep his client reasonably informed about the status of his

case .and failing to promptly comply with reasonable .r~quests for inforination; ..:

l.5(a) for charging unreasonable .fees; -L16(d) for failing to return unearned
             -
fees and failing to surrender clients' property; -8.4(c) for engaging in conduct

involving dishonesty, fraud, deceit, or misrepresentation; and -8. l(b) for failing

to cooperate in the investigation ofhis ethical violations ..

                                    II. ANALYSIS

     · If an atto~ey licensed to practice law in this Commonwealth receives

disdpline in another jurisdiction, SCR 3.435(4) generally requires· this Court to

impose identical discipline. Furthermore, SCR 3.435(4)(c) requires this Court

                                         2
·f




         to recognize that "[i]n all other respects" a final adjudication of misconduct in

         .another jurisdiction establishes conclusively the same misconduct for purposes

         of a disdplinary proceeding in Kentucky. Pursuant.to SCR 3.435{4), we impose

         reciprocal discipline as Stewart failed.to prove "by substantial evidence: {a) a

         lack of Jµrisdiction or fraud in the (Wiscon_sin] disciplinary proceeding, or {b)

         that misconduct established warrants substantially different discipline in this

         State."

                                               III. ORDER
                                                      )

                 Having failed to timely show sufficient cause, it is. hereby ORDERED as
             '
         follows:

                    1. Stewart is hereby suspended from the practice of law in Kentucky

                       for a period of nine months, effective immediately from the· date of

                       entry of this Order;

     \
                    2. Pursuant to SCR 3.450, Stewart is directed to pay the costs

                       associated with this proceeding, if any, for which execution may

                      issue from this Court upon finality of this Opinion and Order; and

                    3. Pursuant to SCR 3.390, Stewart shall, within ten days from the         r
                      entry of this Opinion and Order., notify all Kentucky clients, in

                      writing, of his inability to represent them; notify, in writing, all

                      Kentucky courts in which he has matters pending of his

                      suspension from the practice of law; and furnish copies of all

                      letters of notice to the Office of Bar Counsel of the KBA.



                                                   3
      Furthermore:, to the extent possible, Stewart shall immediately

      cancel and cease any advertising activities in which he is engaged.

All sitting. All concur.

ENTERE.D: September 28, .2017.




                                             .   ~· -.~   -




                                                                        r




                                4